Judge Walker
dissenting.
I disagree with the majority that there is no competent evidence to support the trial court’s findings of fact. Here, the court made the following relevant findings:
Findings of Fact
4. On or about January 21, 1993, defendant Telecommunications and Environmental Support Corporation (hereinafter referred to as “TESCOR”) informed plaintiff by way of a letter that: a financial relationship existed between TESCOR and defendant R&E; TESCOR was providing financing to defendant R&E; TESCOR promised to pay off R&E’s accounts, including plaintiff’s account; and TESCOR intended to continue to use R&E’s vendors, including plaintiff and wanted to maintain a relationship with plaintiff. This letter was signed by the Vice President of TESCOR, Greg Hales, and was not a draft or preliminary copy of any letter earlier written by TESCOR.
7. As a result of the letter received by plaintiff, TESCOR’s promise to pay the account and TESCOR’s statement that it would continue to use plaintiff as a vendor, plaintiff refrained from initiating suit against R&E in January of 1993.
8. As a result of TESCOR’s conduct and the letter and account verification form received by plaintiff, TESCOR assumed respon*523sibility for R&E’s account and is therefore liable for the debt owed by R&E to plaintiff.
10. Plaintiff is entitled to recover from defendant TESCOR the sum of $16,554.17 plus interest at the rate of eighteen percent per annum from July 1, 1993 until plaintiff is paid in full.
Conclusions of Law
1. Defendant Telecommunications and Environmental Support Corporation is liable to plaintiff in the amount of $16,554.17 as TESCOR assumed liability of R&E to plaintiff.
The evidence shows that plaintiff was preparing to file suit against R&E at the time plaintiff received the letter from TESCOR dated 21 January 1993. The letter was replete with specific references to TESCOR’s intentions and promises to pay the balance due on the account. Additionally, the letter included an Account Verification Form which noted the balance due plaintiff and requested that the balance be verified and returned directly to TESCOR. Based on the promises contained in the letter and the Account Verification Form, plaintiff agreed to refrain from filing suit against R&E in January of 1993 and waited for payment from TESCOR. After careful review of the evidence in the record, I conclude that the challenged findings and conclusions are supported by competent evidence. Therefore, I would affirm the trial court’s judgment.